EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Benno Guggenheimer (Reg. No. 66,686) on 3/24/22.

The application has been amended as follows:

Rewrite claim 21 as follows:
“21.	(Currently Amended) A computer-implemented method of managing customer data, the computer-implemented method comprising: 
	receiving, at a service provider application instance of a service provider, a first request from a client application of a client device, the client application accessing the service provider application instance using a service provider network interface operated by the service provider, the service provider application instance being an instance of an issue tracking system configured to track issues created in response to requests generated by a set of client devices, each client device of the set of client devices operating a client application instance;
	processing the first request by the service provider application instance by:
		in accordance with the first request requiring the customer data, sending a second request, by the service provider application instance, to a customer-managed endpoint configured to provide access to a customer network operated by a customer; and
		in accordance with a verification of the second request by the customer-managed endpoint, obtain the customer data from customer computing resources of the customer network, at least a portion of issue data associated with the issues tracked by the issue tracking system is stored as the customer data on the customer computing resources; and
	providing the customer data to the client application of the client device.”;

Rewrite claim 29 as follows:
“29.	(Currently Amended) A computer-implemented method of managing customer data, the computer-implemented method comprising: 
	receiving, at a service provider application instance, a first request generated in response to an action performed on a client application of a client device, the first request received by the service provider application instance via a service provider network interface operated by a service provider, the service provider application instance being an instance of an issue tracking system configured to track issues created in response to requests generated by a set of client devices, each client device of the set of client devices operating a client application instance;
	processing the first request by the service provider application instance by:
		in accordance with the first request comprising a request for the customer data, sending a second request, by the service provider application instance, to a customer network operated by a customer; and
		in accordance with a verification of the second request by a customer-managed endpoint of the customer network, obtaining the customer data from customer computing resources of the customer network, at least a portion of issue data associated with the issues tracked by the issue tracking system is stored as the customer data on the customer computing resources; and
	completing the processing of the first request, by the service provider application instance, based on the customer data.”;

Cancel claim 30;

Rewrite claim 31 as follows:
“31.	(Currently Amended) The computer-implemented method of claim 29 [[30]], wherein the at least the portion of the issue data stored as the customer data on the customer computing resources is not replicated within the issue tracking system.”; and

Rewrite claim 36 as follows:
“36.	(Currently Amended) A computer-implemented method of managing customer data, the computer-implemented method comprising: 
	receiving, at a service provider application instance executing on first computing resources within a service provider network, a first request from a client device, the service provider application instance being an instance of an issue tracking system configured to track issues created in response to requests generated by at least the client device operating a client application instance; 	
	processing the first request, by the service provider application instance, by: 				sending, by the service provider application instance, a second request for the customer data, via the service provider network, by routing the second request from the service provider application instance to second computing resources within a customer network, the customer data residing on the second computing resources within the customer network, the customer network separate from the service provider network, at least a portion of issue data associated with the issues tracked by the issue tracking system is stored as the customer data on the second computing resources; and	
		receiving the customer data, via the customer network, at the service provider application instance; and 
	completing the processing of the first request, by the service provider application instance, based on the customer data.”.


Allowable Subject Matter
Claims 21-29 and 31-40 are allowed; renumbered 1-19.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of “a computer-implemented method of managing customer data, the computer-implemented method comprising: receiving, at a service provider application instance of a service provider, a first request from a client application of a client device, the client application accessing the service provider application instance using a service provider network interface operated by the service provider, the service provider application instance being an instance of an issue tracking system configured to track issues created in response to requests generated by a set of client devices, each client device of the set of client devices operating a client application instance; processing the first request by the service provider application instance by: in accordance with the first request requiring the customer data, sending a second request, by the service provider application instance, to a customer-managed endpoint configured to provide access to a customer network operated by a customer; and in accordance with a verification of the second request by the customer-managed endpoint, obtain the customer data from customer computing resources of the customer network, at least a portion of issue data associated with the issues tracked by the issue tracking system is stored as the customer data on the customer computing resources; and providing the customer data to the client application of the client device” in light of other features as recited in independent claim 21 and similarly recited in independent claims 29 and 36. The dependent claims are allowed at least by virtue of their dependencies from the independent claims.

“Mesard et al.” (US 10,880,312) (Hereinafter Mesard) discloses a service provider network to perform authentication and authorization techniques for users of client devices.
Mesard does not explicitly disclose a computer-implemented method of managing customer data, the computer-implemented method comprising: receiving, at a service provider application instance of a service provider, a first request from a client application of a client device, the client application accessing the service provider application instance using a service provider network interface operated by the service provider, the service provider application instance being an instance of an issue tracking system configured to track issues created in response to requests generated by a set of client devices, each client device of the set of client devices operating a client application instance; processing the first request by the service provider application instance by: in accordance with the first request requiring the customer data, sending a second request, by the service provider application instance, to a customer-managed endpoint configured to provide access to a customer network operated by a customer; and in accordance with a verification of the second request by the customer-managed endpoint, obtain the customer data from customer computing resources of the customer network, at least a portion of issue data associated with the issues tracked by the issue tracking system is stored as the customer data on the customer computing resources; and providing the customer data to the client application of the client device.

“Miller et al.” (US PGPUB 2018/0083872) (Hereinafter Miller) discloses methods and apparatus that allow clients to connect resource instances to virtual networks in provider network environments via private IP.
Miller does not explicitly disclose a computer-implemented method of managing customer data, the computer-implemented method comprising: receiving, at a service provider application instance of a service provider, a first request from a client application of a client device, the client application accessing the service provider application instance using a service provider network interface operated by the service provider, the service provider application instance being an instance of an issue tracking system configured to track issues created in response to requests generated by a set of client devices, each client device of the set of client devices operating a client application instance; processing the first request by the service provider application instance by: in accordance with the first request requiring the customer data, sending a second request, by the service provider application instance, to a customer-managed endpoint configured to provide access to a customer network operated by a customer; and in accordance with a verification of the second request by the customer-managed endpoint, obtain the customer data from customer computing resources of the customer network, at least a portion of issue data associated with the issues tracked by the issue tracking system is stored as the customer data on the customer computing resources; and providing the customer data to the client application of the client device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
March 28, 2022